NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHURONG YU,                                     No.    15-72273

                Petitioner,                     Agency No. A088-328-322

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Shurong Yu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on discrepancies between Yu’s testimony, her declaration, and her

documentary evidence regarding her involvement with her friend’s church and the

circumstances of her arrest, detention, and release. See id. at 1047-48 (adverse

credibility finding reasonable under the totality of the circumstances). Yu’s

explanations do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Thus, in the absence of credible testimony, in this case, Yu’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003). In light of this disposition, we need not reach her

remaining contentions regarding the merits of her claims. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach).

      Substantial evidence also supports the agency’s denial of CAT protection

because Yu’s claim was based on the same testimony the agency found not

credible, and Yu does not point to any other evidence in the record that compels

the conclusion that it is more likely than not she would be tortured in China. See


                                          2                                     15-72273
Farah, 348 F.3d at 1157.

      PETITION FOR REVIEW DENIED.




                             3      15-72273